Citation Nr: 1536296	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative arthritis of the thoracolumbar spine prior to June 15, 2012.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine on and after June 15, 2012.

3.  Entitlement to an initial compensable evaluation for service-connected residuals, left knee fracture, with degenerative joint disease, prior to June 15, 2012.

4.  Entitlement to a rating in excess of 10 percent for service-connected residuals, left knee fracture, with degenerative joint disease, on and after June 15, 2012.

5.  Entitlement to an initial compensable rating for chronic left quadriceps muscle strain prior to June 15, 2012.

6.  Entitlement to a rating in excess of 10 percent for chronic left quadriceps muscle strain from June 15, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2008 rating decision, by the Denver, Colorado, Regional Office (RO), which granted service connection for residuals, left knee fracture, status post surgeries with degenerative joint disease, chronic left quadriceps muscle strain, and chronic lumbosacral spine strain, each evaluated as noncompensably disabling, effective September 1, 2007.  The Veteran perfected a timely appeal of the rating assigned.  

On March 31, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At that hearing, additional evidence was submitted to the Board by the Veteran along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2014).  

In April 2012, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a rating action in November 2012, the RO recharacterized the low back disorder as degenerative arthritis of the thoracolumbar spine and increased the rating from 0 percent to 20 percent, effective June 15, 2012.  The RO also increased the ratings for the left knee and the left quadriceps from 0 percent to 10 percent, each, effective June 15, 2012.  A supplemental statement of the case (SSOC) was issued in November 2012.  Since these are not the highest possible ratings available under the rating schedule for these disabilities, and the Veteran has not indicated that he is content with these ratings, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veterans Law Judge who conducted the March 2011 hearing is no longer employed at the Board.  In a June 2015 letter, the Board advised the Veteran that it would afford him the opportunity to provide testimony before another Veterans Law Judge.  He was also advised that he was to respond within 30 days if he wanted another hearing and that if no response was received within the prescribed time period, the Board would assume that he did not want another hearing.  The Veteran did not respond.  

The issues of entitlement to a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine, a rating in excess of 10 percent for residuals, left knee fracture, status post surgeries with degenerative joint disease, and a rating in excess of 10 percent for chronic left quadriceps muscle strain on and after June 15, 2012 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to June 15, 2012, the Veteran's lumbar spine disability was manifested by chronic pain but he had full range of motion.  

2.  Prior to June 15, 2012, the Veteran's service-connected left knee disability was manifested by x-ray evidence of degenerative arthritic changes, pain and tenderness without limitation of motion.  The left knee disability is not manifested by lateral instability or recurrent subluxation.  

3.  Prior to June 15, 2012, the Veteran's left quadriceps muscle strain was manifested by weakness in the left lower extremity, which more nearly approximates slight disability of muscle group XIII than moderate disability of muscle group XIII. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for lumbosacral strain were met prior to June 15, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).  

2.  The criteria for the assignment of an initial 10 percent disability rating for arthritis of the Veteran's service-connected left knee were met prior to June 15, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).  

3.  The criteria for an initial compensable rating for chronic left quadriceps muscle strain were not met prior to June 15, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5399-5313 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2007 from the RO to the Veteran, which was issued prior to the RO decision in February 2008.  An additional letter was issued in April 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  
The Veteran has been afforded VA examinations in conjunction with the claims at issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records (STRs) indicate that the Veteran was involved in an aircraft accident in September 1995; as a result, he sustained closed head injury, with normal head CT a few hours after the crash, and a comminuted fracture of the left patella.  He underwent partial patellectomy of the left knee.  A consultation summary, dated in December 1995, reported that the Veteran was involved in a light airplane crash; his last memory was banking to the left in an attempt to get back to the runway.  His next memory was in the emergency room at the hospital; the estimated time of amnesia was an hour or less.  A CT scan at the hospital was normal.  Following a physical examination, the impression was head injury; the examiner stated that the severity was borderline between a minimal and a moderate head injury depending on the true time of the amnesia.  He certainly had no sequelae and he had a normal neurologic examination.  The examiner stated that the chance of the Veteran having further problems related to this head injury was quite small.  During a clinical visit in February 1996, it was noted that the Veteran had plateaued his strength in the left lower extremity to approximately 50 percent since November 1995 despite continued physical therapy.  Following a physical evaluation, the impression was status post left knee/ankle surgery; range of motion has recovered well but has significant quad weakness and functional problems including stair climbing.  

The Veteran's initial claim for service connection for disabilities (VA Form 21-526) was received in July 2007.  In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  At that time, he reported having had three surgical procedures to his left patella.  The first was to wire his patella together.  The second was to remove the wire and scope the knee.  The third surgery was three years later when his kneecap was moved laterally and the areas under the kneecap were cleaned out.  The patella was then recentered, and he had one year of physical therapy to strengthen his left leg.  The Veteran indicated that the surgeries have affected his usual occupation because he experiences knee pain with climbing in and out of aircraft.  He also noted that he walks with a limp; he has been unable to do physical training testing and to exercise effectively.  At home, he needs to wear cushion on his knee when performing any activity which involves kneeling.  The Veteran also reported that, since the accident in 1995, his left quadriceps muscle is only 50 percent as strong as his right judging by the weight lifting machines at the gym.  The Veteran also reported that, since the accident in 1995, he experiences low back pain if he stands for more than one or two hours; the pain interferes with his sleep.  The pain is exacerbated by activities involving repetitive bending.  The Veteran described the back pain as a dull continuous pain located in the lower lumbar region on either the left or the right side; he described the severity of the pain as a 4 out of 10.  The pain is non radiating.  He has not missed any duty due to his back pain.  He denied any associated bladder or bowel dysfunction, or any erectile dysfunction; he does not have any lower extremity symptoms associated with his back pain.  He denied any incapacitating episodes due to back pain.  

On examination, it was noted that the Veteran walked with a limp favoring the left leg; no assistive devices were utilized.  There was a scar on the left knee; it was well-healed, and non-adherent to the underlying tissue.  Range of motion in the left knee was 0 degrees to 140 degrees without pain.  Following three deep knee bends, range of motion was tested once again and found to be from 0 to 140 degrees without pain.  The medial collateral ligaments and lateral collateral ligament testing revealed no instability.  Anterior and posterior ligament testing was within normal limits.  The medial and lateral meniscus (McMurray's) test was normal.  There was no redness, tenderness or painful motion of the left knee joint.  The left quadriceps muscle was non-tender to palpation; there was no swelling and no redness.  Examination of the lumbar spine revealed flexion of 0 degrees to 90 degrees.  Extension was 0 degrees to 30 degrees.  Lateral flexion was 0 degrees to 30 degrees, bilaterally.  Rotation was 0 degrees to 30 degrees, bilaterally.  All range of motion testing was accomplished pain free.  Repetition times three while holding barbells was accomplished and no increase in pain or decreased ranges of motion were noted.  There was no painful motion, spasm or tenderness observed.  Straight leg raising test was within normal limits bilaterally at 45 degrees.  Deep tendon reflexes for the lower extremity were normal.  Lasegue's test was normal.  Leg lengths were equal.  No scoliosis was noted.  Cranial nerves were intact.  Muscle size, tone and strength were normal and no involuntary movements were noted.  Coordination appeared adequate.  Sensory function appeared intact.  Deep tendon reflexes were normal and no pathological reflexes were elicited.  The pertinent diagnoses were arthritis and degenerative joint disease, left knee; left quadriceps muscle strain, chronic; and strain, lumbosacral spine, chronic, four flares per year, lasting one week per episode.  

At his personal hearing in March 2011, the Veteran maintained that his left knee disorder is more disabling than reflected by the record.  The Veteran reported experiencing chronic pain on a daily basis in the left knee; he noted that the pain gets worse during the day.  The Veteran indicated that he is unable to do a lot of exercises especially if he has to put any resistance against the knee.  The Veteran related that he experiences difficulty going up and down stairs; while he has not fallen due to the knee, the Veteran reported cracking in the left knee.  The Veteran also reported that the knee affects the left quadriceps; he stated that the left quad is very weak compared to his right.  He stated that he has to keep the knee extended, or it will start hurting.  The Veteran reported that the knee pain radiates into the quad.  The Veteran indicated that he works as an instructor for missile defense under the Missile Defense Agency; he stated that he spends a lot of time standing.  The Veteran indicated that he has not had any incapacitating events where his leg or back caused him to miss work.  

Submitted at the hearing were medical records dated from April 2008 to July 2009.  These records show that the Veteran was seen for consultation in April 2008.  At that time, his main complaint was of low back pain.  The Veteran complained of periodic low back pain after a heavy day of exertion, which typically resolves a day or two later with rest.  He also reported bilateral muscle spasms in the lower back.  Examination of the lumbar spine was normal.  Examination of the left knee showed a deformity noted healed surgical incision.  The patella demonstrated crepitus.  The knee had a full range of motion.  Medial instability.  Lateral instability.  An apprehension test was positive.  No effusion, erythema, warms or tenderness was noted.  The assessment was joint pain, localized in the knee; pain due to prior fractures and osteoarthritis in the knee; and lumbago.  When seen in February 2009, the Veteran complained of left knee pain, lower back pain and muscle atrophy.  The Veteran complained of stiffness in the left knee.  Patella demonstrated crepitus and the knee did not show full range of motion.  The assessment was joint pain localized in the knee.  An MRI of the left knee, dated in July 2009, revealed remote postoperative changes involving the patella and patellar tendon as well as the lateral retinaculum; synovial cyst deep to the patellar tendon likely related to the surgery or previous trauma, with no evidence of any inflammatory changes in Hoffa's fat or surrounding soft tissues.  The study also showed osteoarthritis of the patellofemoral compartment with small areas of bone marrow edema in the subchondral bone of the patella; and some increased fluid signal in the soft tissue anterior to the quadriceps and patellar tendons; it was noted that this may be related to history of surgery or could represent some bursitis.  

The Veteran was afforded a VA examination in June 2012.  It was noted that, after leaving service, the Veteran worked as a contractor for a missile defense agency.  He works as an instructor in missile defense, which requires a lot of time on the computer, standing and walking to teach for 50 minutes at a stretch.  He missed 1.5 days last year due to his low back; otherwise, he has not missed any work in the last year due to any of the other problems.  The Veteran indicated that he currently has weakness in the quadriceps which he notices walking on the fall but especially on hills, going up and down steps, swimming, biking with any tension or resistance.  The Veteran reported knee pian located around the front of the knee and down to the proximal tibia and to roughly 15 cm above the knee.  The Veteran stated that the entire quads area bothers him if he is walking or exercising more.  No catching or locking, no stiffness, swelling or instability was reported, but he feels the quad weakness on stairs and drops to the next step somewhat abruptly.  He does not use any assistive devices; however he uses railings as much as possible on stairs.  The Veteran indicated that a couple of doctors have told him that he will need a knee replacement in the future, but if he avoids overdoing things this will be delayed.  The Veteran reported intermittent back pain located bilaterally in the lumbar spine which is present about 1/3 of the year.  He denied any pain, numbness or tingling into the legs coming form the back.  The Veteran noted that the back feels weak, stiff and tired off and on.  The most severe pain in the back is described as a 7-8 out of 10 and it is helped by Tylenol.  No assistive device is needed.  The Veteran reported increased pain in the back once in the past year; the last lasted for three days.  He used a heating pad, took more medications and rested.  There have been no incapacitating episodes requiring physician ordered bedrest in the last year.  

On examination, it was noted that the Veteran was able to demonstrate close to a normal gait and was able to squat fully with support from his arms, but on close inspection there was a mild delay during the left leg swing through.  This was due to a subtle but consistent circumduction on the left and possible delay in knee extension for heel strike.  There was also a mildly based gait which, on further examination, appeared to be due to ITB tightness bilaterally.  Deep tendon reflexes were 2+ and symmetric at the biceps, triceps, brachioradialis, patellar and Achilles tendons with toes downgoing bilaterally.  Hoffman's was negative bilaterally.  Sensation was intact to pinprick and light touch throughout the lower extremities except around the left anterior knee scar, particularly inferolaterally, and around the right inferomedial knee scar.  Strength was 5/5 in the bilateral shoulder abductors, elbow flexors, elbow extensors, wrist extensors, first dorsal interossei, APB, right hip flexors, right knee extensors, bilateral ankle dorsiflexors, extensor hallucis longus and right hamstrings.  

There was a decrease in the usual lumbar lordosis.  Posture was somewhat hip flexed due to tight hip flexors and protuberant abdomen.  There was minimal thoracolumbar scoliosis which was likely positional.  There was significant tightness of the bilateral lumbar praspinals palpable.  There was muscle spasm and guarding severe enough to result in abnormal spinal contour.  There was tenderness to palpation over the bilateral lumbar paraspinals/facet joints especially at L5-S1 and the mildline lumbar.  Straight leg raising was negative for radicular pain bilaterally.  Range of motion in the lumbar spine revealed flexion to 70 degrees with pain starting at 45 degrees; extension was to 20 degrees with pain starting at 10 degrees.  Left lateral flexion was to 25 degrees with pain at 25 degrees.  Right lateral flexion was to 25 degrees with pain at 20 degrees.  Lateral rotation was to 15 degrees, bilaterally with pain starting at 10 degrees.  Pain began at 60 degrees of lumbar flexion after 3 repetitions.  

Examination of the knee revealed significant tenderness at the medial and lateral joint line and distal ITB, left greater than right.  There was no swelling, effusion, instability, or abnormal alignment.  McMurray's negative as were varus and valgus stress, although there was very mild pseudo laxity.  Lachman's and anterior drawer were negative.  Range of motion was from 3 degrees extension to 110 degrees flexion with pain starting at 100 degrees.  Pain began at 90 degrees on the left after three repetitions.  There was no significant change in active range of motion following repeat testing x3 against resistance, but an additional loss of range of motion was recommended for the left knee (20 degrees flexion) due to painful motion, weakness, impaired endurance, and instability.  The examiner noted that the lumbar spine pain did develop rapidly with 3 repetitions and did cause a decrease in thoracolumbar spine flexion range of motion, so an additional 10 degrees loss of lumbar flexion was recommended for pain and decreased endurance.  X-ray study revealed degenerative changes in the left knee and lumbar spine.  The pertinent diagnoses were lumbar degenerative disc disease and spondylosis with painful and limited range of motion; and degenerative joint disease, left knee, with scar and painful, decreased range of motion.  There was knee instability which is not ligamentous in nature, but which is due to quadriceps weakness.  


III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Lumbar spine, prior to June 15, 2012.

Prior to June 15, 2012, the Veteran's service-connected back disorder was diagnosed as lumbosacral strain and was rated under Code 5237.  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code. (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees. (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a . 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, Note (2).  (It should also be noted that separate diagnostic criteria may be used to rate intervertebral disc syndrome; however, the Veteran is not service connected for such a disability.)

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Applying the applicable criteria to the facts of this case, the Board finds that, after factoring the Veteran's complaints of chronic back pain which interferes with sleep, but with essentially normal range of motion, his lumbar spine disability warrants a 10 percent rating prior to June 15, 2012.  As noted above, the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  It is noteworthy that, during clinical visit in April 2008 and February 2009, the Veteran complained of chronic low back pain; and, in April 2008, he also complained of back spasms.  Thus, although the Veteran's range of motion does not meet the schedular criteria for a 10 percent rating under The General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is nonetheless warranted to compensate the Veteran for the ongoing pain related to the service-connected lumbar spine disability.  

However, prior to June 15, 2012, the evidence did not show (nor is it alleged) that forward flexion of the thoracolumbar spine was limited to 60 degrees or less, that combined range of motion of the thoracolumbar spine was 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On August 2007 VA examination thoracolumbar forward flexion was to 90 degrees, there was no increase in impairment of function with repetitive testing (i.e., on use); combined range of motion was 240 degrees, and there was no muscle spasm.  Consequently, a rating in excess of 10 percent under the General Formula was not warranted.  There were no separately ratable neurological symptoms (on neurological evaluation no abnormalities were reported).  Furthermore, the spine was not ankylosed, and there was no suggestion that functional impairment equated to any of the criteria for a higher rating.  

In summary, there is no basis in the factual evidence for the assignment of a schedular rating in excess of 10 percent prior to June 15, 2012.  Consequently, the next higher (20 percent) rating under the General Rating Formula criteria is not warranted prior to June 15, 2012.  

In light of the above evidence, a rating higher than 10 percent is not warranted for the Veteran's lumbosacral strain prior to June 15, 2012.  As noted above, the August 2007 examination revealed normal range of motion of the lumbar spine, and there was no evidence of spasm or guarding.  

B.  Left Knee, prior to June 15, 2012.

The Veteran seeks a compensable initial disability rating for his service-connected left knee disability.  His left knee disability has been rated under Diagnostic Code 5003.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14 . See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

The principal manifestation of the Veteran's left knee disability is pain.  Moreover, as will be discussed below, the x-ray evidence of record substantiates a diagnosis of degenerative arthritis of the Veteran's left knee.  Due to medical evidence which indicates that the Veteran has x-ray evidence of arthritis in the left knee, the Board will rate the Veteran under Diagnostic Codes 5003-5260-5261.  

With respect to other potentially applicable diagnostic codes, there is no evidence of ankylosis or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 do not apply in this case.  With respect to Diagnostic Codes 5258 and 5259, there is no medical evidence of record that the Veteran exhibits dislocated semilunar cartilage or symptomatic semilunar cartilage removal in the left knee.  

With respect to the left knee, degenerative arthritis is rated under 38 C.F.R. § 4.71a  Diagnostic Code 5003 [degenerative arthritis]. Under Diagnostic Code 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2008).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2014).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).  

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.  

 Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  

Here, the Veteran seeks a compensable initial disability rating for his service-connected left knee disability.  As was explained above, under Diagnostic Code 5003, arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is x-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261. In order to merit a higher disability rating for arthritis, limitation of flexion and extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  

The Veteran was afforded a VA examination in August 2007 to determine the severity of his left knee disability.  At the time, the Veteran reported that he walks with a limp; he has been unable to do physical training testing and to exercise effectively due to knee pain.  At home, he needs to wear cushion on his knee when performing any activity which involves kneeling.  The examiner indicated that the left knee showed no redness, tenderness or painful motion.  Range of motion studies conducted during the Veteran's VA examination showed that his left knee flexion was 140 degrees and his extension was zero degrees.  No instability was noted.  In February 2009, the Veteran complained of stiffness and was noted to have crepitus in the left knee.  Range of motion was full.  



Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is zero degrees extension and 140 degrees flexion.  Accordingly, the findings of the August 2007 VA examiner demonstrate normal flexion and extension.  

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 140 degrees recorded in connection with the August 2007 VA examination.  There is no evidence which indicates a greater limitation of flexion currently exists in the left knee.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260.  

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the August 2007 VA examiner noted that the left knee extension was zero degrees.  Thus, a compensable disability rating cannot be assigned under Diagnostic Code 5261.  In short, under Diagnostic Codes 5260 and 5261, respectively, the limitation of left knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under Diagnostic Codes 5260 or 5261.  

However, as described above, the Board recognizes that x-rays performed in July 2009 revealed evidence of degenerative changes in the patellofemoral compartment with marginal osteophytes.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5003, where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned, if movement is painful.  Cf. VAOPGCPREC 09-98 (August 14, 1998).  So it is in this case.  

Accordingly, the criteria for a 10 percent disability rating for the left knee pursuant to Diagnostic Code 5003 have been met.

To this end, in DeLuca, supra, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014).  Here, the Veteran has complained of knee pain on movement.  A treatment note, dated in April 2008, reported joint pain in the left knee, due to osteoarthritis of the knee.  However, the competent medical evidence does not indicate that the Veteran's current symptomatology warrants the assignment of an additional disability rating.  Specifically, while the record reflects that the Veteran experiences pain, he is able to achieve 140 degrees of flexion and zero degrees of extension.  Moreover, the examiner stated that the Veteran's left knee does not demonstrate weakness, fatigue, lack of endurance, incoordination, or changes in range of motion with repeat movements.  Accordingly, the Board finds that additional disability rating, over and above the 10 percent disability rating now assigned for the left knee, is not warranted under Diagnostic Code 5003.  

For the disability to be rated analogous to other disability  of the knee under Diagnostic Code 5257 there would need to  be evidence of slight recurrent subluxation or lateral  instability of a knee to warrant a compensable rating prior  to June 15, 2012.  There is simply no evidence suggestive of any instability or subluxation in the available evidence.  

In sum, the Board finds that the evidence supports a disability rating of 10 percent, but not higher, under DC 5010, prior to June 15, 2012.  In finding that an evaluation greater than 10 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of the 10 percent assigned herein during the relevant time period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

C.  Quadriceps muscle.

The Veteran's weakness of the right lower extremity is rated under Diagnostic Code (DC) 5313, for injury to Muscle Group XIII, which consists of the posterior thigh group muscles that function to provide extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and knee by belt-over pulley action at the knee joint. These muscles consist of the biceps femoris, semimembranosus, and semitendinosus. Under DC 5313, slight muscle disability is noncompensable, and moderate muscle disability warrants a 10 percent rating.  38 C.F.R. § 4.73, DC 5313.  

The factors to be considered in evaluating residual disabilities of healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There would be no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d) (2).  

After reviewing the record, the Board does not find that a compensable disability rating for left quadriceps muscle strain is warranted prior to June 15, 2012.  

In this regard, the August 2007 VA examination report noted that the Veteran walked with a mild limp favoring the left leg.  At that time, the Veteran reported that his left quadriceps muscle was only 50 percent as strong as the right one.  However, on examination, the extremities were normal for size, shape and symmetry.  The left quadriceps muscle was non-tender to palpation, with no swelling and no redness.  The left leg impairment was not shown to be productive of fascial defect, atrophy, impaired tonus, impairment of function, metallic fragment retained in muscle tissue, loss of power, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  

In light of the evidence above, the Board finds that the Veteran's left quadriceps muscle strain more closely approximate slight muscle disability than moderate muscle disability.  Accordingly, a compensable disability rating is not warranted.   

D.  Extraschedular Consideration.

As to each rating addressed above, the Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's left knee disability, lumbar spine and left quadriceps muscle have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b) (1) (2014).  






ORDER

An initial disability rating of 10 percent, but no higher, is granted for chronic lumbosacral spine strain, prior to June 15, 2012, subject to controlling regulations applicable to the payment of monetary benefits.  

An initial disability rating of 10 percent, but no higher, is granted for residuals, left knee fracture with degenerative joint disease, prior to June 15, 2012, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial compensable evaluation for chronic left quadriceps muscle strain, prior to June 15, 2012, is denied.  


REMAND

With respect to the Veteran's claims for higher ratings for his claimed disabilities, beginning June 15, 2012, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In his appellant's brief, dated in April 2015, the Veteran's representative essentially contended that the Veteran's conditions have worsened since the June 15, 2012 VA examinations, and requests new examinations.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected low back, left knee and left quadriceps muscle disabilities.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim. 38 C.F.R. § 4.2 (2014).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a) (1) (2014).  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disabilities since June 2012.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the paper or electronic files.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  The Veteran should be afforded a VA compensation examination in order to determine the current severity of the service-connected low back disability. The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  Pain or other functional losses should be equated to additional loss of motion (beyond that demonstrated clinically). 

The examiner should also document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Finally, the examiner should provide an opinion as to the degree to which the Veteran's thoracolumbar spine disorder interferes with her ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability. The examiner should provide a comprehensive report including complete rationale for all conclusions reached.  

3.  The AOJ should also schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left knee and left quadriceps.  The claims folder and a copy of the Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed.  

Complete range of motion must be reported for the left knee, expressed in degrees. The examiner should identify and describe the severity of all symptoms, including limitation of motion, and whether there is objective evidence of pain on motion. If so, the examiner should identify to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use. The examiner should equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  The examiner should also indicate whether there is recurrent subluxation or lateral instability of the left knee, and the severity of such symptoms, if shown.  A complete rationale must be provided for the opinions expressed.  

Left quadriceps: When evaluating the severity of the left quadriceps disability involving Muscle Group XIII, the examiner should indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc., including of the adjacent left knee and leg or hip).  This includes indicating whether the Veteran has additional functional impairment in this extremity as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this extremity or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  The examiner should also indicate whether the residuals to Muscle Group XIII or other muscle group are best characterized as mild, moderate, moderately-severe or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.  

4.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


